DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
	Receipt of Applicant’s remarks and amended claims filed on January 11, 2021 is acknowledged. Claims 1-15 are pending in this application. Claims 1-25 have been amended. All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 112
The rejection of claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view of Applicant’s amendment to claim 1 to recite the composition is prepared by extrusion.
Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 7-8, 10, 12, and 14-15 under 35 U.S.C. 103 as being unpatentable over Bianchi et al. (US 2013/0189208) in view of Fattori (US 5,540,361) has been withdrawn in view of Applicants amendment to claim 1 to recite product by process limitations and Applicants arguments regarding the composition prepared by the method recited results in material different properties.   

The rejection of claims 1-3, 5-8, 10, 12, and 14-15 under 35 U.S.C. 103 as being unpatentable over Bianchi et al. (US 2013/0189208) in view of Fattori (US 5,540,361) further in view of Fan et al. (WO 2011/040909) has been withdrawn in view of Applicants amendment to claim 1 to recite product by process limitations and Applicants arguments regarding the composition prepared by the method recited results in material different properties.

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 1, from which 4 depends recites “in an amount of at least 30 wt. %”, whereas claim 4 recites “about 30 wt. % to about 40 wt. %”. The recitation of “about 30 wt. % in claim 4 allows for embodiments which are particularly excluded in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jonas et al. (US 2004/0247545). 
Jonas discloses a free standing solid stick product using particulate and fluid materials that are combined by means of amalgamation, homogenization, compaction, and extrusion at a temperature  below the melting temperature of said product and extruded by mechanically working the particulate and fluid materials (abstract). 
The antiperspirant actives, specifically aluminum zirconium trichlorohydrex either with or without glycine, has 98% of the particles with less than 10 microns in size (paragraph 0050). It is noted that particle sizes of less than 10 microns are considered powders. Antiperspirant actives can be incorporated into the compositions in amounts in the range of 0.1-25% by the weight of the final composition (paragraph 0051). 
The composition additionally comprises 10-30% of a structuring agent with a melting point of less than 80° Celsius. Examples include paraffin wax (paragraph 0026), 
The antiperspirant and the structuring agent is present in the amount of 0.1-25% (antiperspirant) + 10-30% (structurants) is 32-53%, which overlaps the limitation of the instant claim. 
The liquid component (fluid) comprises 16-35 wt. % of volatile and non-volatile silicone (paragraph 0025).   The disclosure of 35 wt. % is overlapping the limitation of the instant claim. 
Regarding claims 2-3, the melting point of the wax is disclosed to be less than 80° Celsius.  Paraffin wax has a melting point from 48-66° Celsius. 
Regarding claim 4, as noted above, the composition additionally comprises 10-30% of a structuring agent with a melting point of less than 80° Celsius. Examples include paraffin wax (paragraph 0026), which is disclosed as a high melt wax in the instant specification. It is noted the disclosure of 30 wt.  % is overlapping the limitation of the instant claim. 
Regarding claim 5, the solid structurants can comprise a C16-C22 fatty acid, soy bean oil, and hydrogenated oils (paragraph 0026). 
Regarding claims 6-8, example 3 discloses the use of palm stearin, coconut oil, and palm kernel oil. 
Regarding claim 9, as noted above, the antiperspirant can be aluminum zirconium trichlorohydrex either with or without glycine (paragraph 0050) and is present in the range of 0.1-25% of the final composition (paragraph 0051). 
Regarding claims 10 and 12, as noted above, a mixture of particulate and fluid materials comprise 16-35 wt. % of volatile and non-volatile silicone (paragraph 0025). 

Regarding claim 14,  as noted above, the antiperspirant and the structuring agent is present  in the amount of 0.1-25% (antiperspirant )+ 10-30% (structurants) is 32-53%, which overlaps the limitation of the instant claim. 
Regarding claim 15, since Jonas discloses the same composition as that recited in the instant claims, it would necessarily have the same properties as those recited. 
	Jonas, therefore, anticipates the rejected claims or in the alternative, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have prepared an antiperspirant stick formulation within the scope of the instant claims since Jonas discloses embodiments which would encompass the instant claims in order to adjust the rheological properties of the antiperspirant sticks. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jonas et al. (US 2004/0247545) in view of Crofoot et al. (US 2017/0065514). 
The teachings of Jonas are discussed above. 
Jonas does not disclose the volatile silicone is acryloyl methadone.

Regarding claim 11, Crofoot discloses volatile silicone oils are included in the composition.  Crofoot discloses the volatile silicone oil (cyclopentasiloxane and caprylyl methicone) can be replaced by any "volatile oil" corresponding to the following definition: oil (or non-aqueous medium) capable of evaporating on contact with the skin in less than one hour, at room temperature and atmospheric pressure. The volatile oil is a volatile cosmetic oil, which is liquid at room temperature, especially having a non-zero vapor pressure, at room temperature and atmospheric pressure (paragraph 0175). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used caprylyl methicone in place of the volatile silicone oils disclosed by Jonas with the caprylyl methicone disclosed by Crofoot since they are disclosed as functional equivalents. 

Conclusion
Due to the new grounds of rejection, this office action is made Non-Final. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA S MERCIER/Primary Examiner, Art Unit 1615